[Cite as State v. Adames Deli & Grocery, Inc., 2018-Ohio-442.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                              C.A. No.   17CA011148

        Appellant

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
ADAMES DELI & GROCERY, INC.                                COURT OF COMMON PLEAS
                                                           COUNTY OF LORAIN, OHIO
        Appellees                                          CASE No.   12CV177496

                                 DECISION AND JOURNAL ENTRY

Dated: February 5, 2018



        HENSAL, Presiding Judge.

        {¶1}     The State of Ohio appeals from the judgment of the Lorain County Court of

Common Pleas. We reverse and remand for further proceedings.

                                                      I.

        {¶2}     This appeal stems from a forfeiture action wherein the State of Ohio sought the

forfeiture of three bank accounts in connection with welfare fraud. By way of background, the

police began investigating Adames Deli & Grocery, Inc. (the “Deli”) for potential welfare fraud

after receiving a tip. The police used a confidential informant to conduct five controlled buys at

the Deli. According to the confidential informant’s testimony, the store clerk, Rafael Coll,

allowed her to pay for ineligible items with an Electronic Benefit Transfer (“EBT”) card during

each controlled buy. Other witnesses, who were not confidential informants, testified that Mr.

Coll also allowed them to pay for ineligible items using their EBT cards, including cell phone

minutes, cigarettes, newspapers, prepared food, lighters, and laundry detergent.
                                                2


       {¶3}    A grand jury indicted Mr. Coll on ten counts of illegal use of supplemental

nutrition assistance program benefits or WIC program benefits in violation of Revised Code

Section 2913.46(B). A grand jury also indicted the Deli, and the trial court consolidated the

cases for trial. After a two-day bench trial, the trial court found Mr. Coll guilty of five counts

and sentenced him to community control. The trial court found the Deli not guilty on all counts.

       {¶4}    Following the conclusion of the criminal trial, the State pursued its forfeiture

action, which had been stayed pending the criminal trial. The parties stipulated to the admission

of the transcripts and evidence from the criminal cases in the forfeiture case. At the forfeiture

hearing, the State argued that three separate bank accounts, one belonging to Mr. Coll, and two

belonging to the Deli, contained proceeds of illegal welfare transactions. Mr. Coll’s account

contained $4,403.61, while the Deli’s accounts contained a total of $8,107.91. The State argued

that records reflected that the Deli’s EBT reimbursements far exceeded its reported sales,

indicating that the Deli received EBT redemptions for ineligible items. The State also argued

that, while it was seeking forfeiture of roughly $12,500, the Deli received hundreds of thousands

of overpayments from the government relative to sales of ineligible items. For example, the

State pointed to evidence indicating that, in 2011, the Deli reported $150,298.27 in food sales for

tax purposes, yet received $413,917.42 in EBT redemptions, which is a redemption rate of

approximately 275%. By comparison, three other local stores had redemption rates ranging

between 18% and 24% for the same year.

       {¶5}    The defense presented two witnesses at the forfeiture hearing: Mr. Coll and

Francisco Adames, one of the Deli’s owners. Mr. Coll testified that he was the sole employee of

the Deli, that he earned $500.00 a week, and that he received his paycheck through direct

deposit, which came from one of the Deli’s accounts. Mr. Adames testified that he made a
                                                 3


mistake when filing the Deli’s taxes because he overestimated taxable sales and underestimated

food sales. He testified that he was inexperienced in this regard, but “did the best [he] could[.]”

Other than his testimony, Mr. Adames did not present any evidence that contradicted the State’s

evidence, or showed that the figures the State used from the Ohio Department of Taxation or the

Ohio Department of Job and Family Services (which maintains EBT redemption records) were

inaccurate.

         {¶6}   The trial court summarily determined that the State met its burden with respect to

the items Mr. Coll sold to the confidential informant during the five controlled buys, which

totaled $153.31. It, therefore, ordered a partial forfeiture of Mr. Coll’s account in the amount of

$153.31, plus any accrued interest. The trial court further held that the State “failed to meet its

burden for any other issue as it pertains to this claim[,]” and ordered the release of the remaining

two accounts. The State then moved for findings of fact and conclusions of law under Civil Rule

52.

         {¶7}   In its conclusions of law, the trial court stated that the burden of proof is a

preponderance of the evidence, and held that the State met its burden with respect to the five

controlled buys. It provided no analysis as to why the State failed to meet its burden with respect

to the other two accounts, or why it only ordered a partial forfeiture of Mr. Coll’s account. The

State now appeals, raising three assignments of error for our review. Neither defendant has filed

a responsive brief. For ease of consideration, we have combined the State’s assignments of

error.

                                                II.

                                  ASSIGNMENT OF ERROR I

         THE TRIAL COURT’S DENIAL OF TOTAL FORFEITURE OF THE
         FIFTH/THIRD BANK ACCOUNT BELONGING TO RAFAEL COLL AS
                                                  4


       PROCEEDS UNDER R.C. 2981.05 WAS AGAINST THE CLEAR MANIFEST
       WEIGHT OF THE EVIDENCE.

                                   ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S DENIAL OF FORFEITURE OF THE TWO
       FIFTH/THIRD BANK ACCOUNTS AS PROCEEDS UNDER R.C. 2981.05
       BELONGING TO ADAMES DELI WAS AGAINST THE CLEAR MANIFEST
       WEIGHT OF THE EVIDENCE.

                                  ASSIGNMENT OF ERROR III

       APPELLEES ADAMES DELI AND RAFAEL COLL WERE NOT INNOCENT
       PERSONS AS DEFINED BY R.C. 2981.01(B)(5) AND HAD NO VALID
       CLAIM TO THE SEIZED ACCOUNTS BASED ON THE EVIDENCE OF THE
       FRAUD OFFENSES PRESENTED TO THE TRIAL COURT.

       {¶8}     In its first assignment of error, the State argues that the trial court erred when it

denied the State’s request for a total forfeiture of Mr. Coll’s account. In its second assignment of

error, the State argues that the trial court erred when it denied the State’s request for forfeiture of

the two accounts belonging to the Deli. In its third assignment of error, the State argues that the

defendants were not innocent persons as defined under Section 2981.01(B)(5), and that they had

no valid claim to any of the three accounts. As discussed below, we need not address the merits

of the State’s arguments.

       {¶9}    Civil Rule 52 provides, in part, that, “[w]hen questions of fact are tried by the

court without a jury, judgment may be general for the prevailing party unless” a party timely

requests findings of fact and conclusions of law. Upon such a request, “the court shall state in

writing the findings of fact found separately from the conclusions of law.” Civ.R. 52. “The

purpose of this provision is ‘to aid the appellate court in reviewing the record and determining

the validity of the basis of the trial court’s judgment.’” State ex rel. Gilbert v. City of Cincinnati,

125 Ohio St.3d 385, 2010-Ohio-1473, ¶ 37, quoting Werden v. Crawford, 70 Ohio St.2d 122,

124 (1982). “The test for determining whether a trial court’s opinion satisfies the requirements
                                                    5


of Civ.R. 52 is whether the contents of the opinion, when considered together with other parts of

the record, form an adequate basis upon which to decide the narrow legal issues presented.” Id.

at ¶ 38, quoting Brandon/Wiant Co. v. Teamor, 135 Ohio App.3d 417, 423 (8th Dist.1999).

       {¶10} Here, as previously noted, the trial court indicated that the State met its burden

with respect to the five controlled buys, but that it failed to meet its burden with respect to the

two accounts belonging to the Deli. It, however, provided no analysis in this regard. Under

these circumstances, we cannot say that the trial court’s findings of fact and conclusions of law

satisfied Civil Rule 52. Gilbert at ¶ 38. This Court, therefore, is unable to conduct a meaningful

review of the trial court’s judgment. Hunt v. Alderman, 9th Dist. Summit No. 27416, 2015-

Ohio-4667, ¶ 19. Accordingly, we reverse and remand the matter for the trial court to issue

findings of fact and conclusions of law that are sufficient to permit appellate review. The State’s

assignments of error are sustained on that basis.

                                                III.

       {¶11} The State’s assignments of error are sustained. The Judgment of the Lorain

County Court of Common Pleas is reversed, and the cause is remanded for further proceedings

consistent with this decision.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                6


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellees.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



CARR, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

DENNIS P. WILL, Prosecuting Attorney, and RICHARD A. GRONSKY, Assistant Prosecuting
Attorney, for Appellant.

MICHAEL J. CAMERA, Attorney at Law, for Appellees.